Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on January 21, 2021.  Claims 1-16 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “at least one computer-readable medium storing computer-executable instructions” then makes secondary reference to “the computer executable instructions”.  The hyphen is missing.  The usage must be consistent.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the surface classification”.  There is insufficient antecedent basis for this limitation.  Claim 2 is dependent on claim 1, which introduced “a classification of the surface” and made secondary reference to “the classification of the surface”.  It is unclear, and therefore indefinite, if the “surface classification” is the same as the “classification of the surface”.
Claim 3 recites the limitation “the surface classification”.  There is insufficient antecedent basis for this limitation.  Claim 3 is dependent on claim 1, which introduced “a classification of the surface” and made secondary reference to “the classification of the surface”.  It is unclear, and therefore indefinite, if the “surface classification” is the same as the “classification of the surface”.
Claim 4 recites the limitation “the surface classification”.  There is insufficient antecedent basis for this limitation.  Claim 4 is dependent on claim 1, which introduced “a classification of the surface” and made secondary reference to “the classification of the surface”.  It is unclear, and therefore indefinite, if the “surface classification” is the same as the “classification of the surface”.
Claim 10 recites the limitation “the surface classification”.  There is insufficient antecedent basis for this limitation.  Claim 10 is dependent on claim 8 and claim 1, which introduced “a classification of the surface” and made secondary reference to “the classification of the surface”.  It is unclear, and therefore indefinite, if the “surface classification” is the same as the “classification of the surface”.
Claim 10 recites the limitation “the sensor measurements”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 10 is dependent on claim 8.  The “sensor measurements” were introduced in claim 9.  Claim 10 may have been intended to be dependent on claim 9.
Claim 11 recites the limitation “the surface classification”.  There is insufficient antecedent basis for this limitation.  Claim 11 is dependent on claim 8 and claim 1, which introduced “a classification of the surface” and made secondary reference to “the classification of the surface”.  It is unclear, and therefore indefinite, if the “surface classification” is the same as the “classification of the surface”.
Claim 11 recites the limitation “the sensor measurements”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 11 is dependent on claim 8.  The “sensor measurements” were introduced in claim 9.  Claim 11 may have been intended to be dependent on claim 9.

Claim limitation “surface classifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The “surface classifier” is not described in the claims as any structure to perform the function of surface classification.  The Specification describes “surface classifier 1304”, “surface classifier 1312” and “surface classifier 1322”, but fails to disclose how these functions are performed, or any equipment to perform the functions.  The drawings show the “surface classifier” as only functional boxes in Figure 13A, 13B and 13C.  There is no structure disclosed to perform the classification function.  Given no direction on how to perform the claimed invention, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  No new matter may be added in the claims of Specification.  
Therefore, claims 1-16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The “surface classifier” is not described in the claims as any structure to perform the function of surface classification.  The Specification describes “surface classifier 1304”, “surface classifier 1312” and “surface classifier 1322”, but fails to disclose how these functions are performed, or any equipment to perform the functions.  The drawings show the “surface classifier” as only functional boxes in Figure 13A, 13B and 13C.  There is no structure disclosed to perform the classification function.  Given no direction on how to perform the claimed invention, a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.  No new matter may be added in the claims of Specification.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surface classifier” in claim 1, “classifier” in claim 10, and “surface classifier” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As addressing a machine readable storage medium, these are considered Beauregard claims, named after In re Beauregard, 53 F.3d 1538 (Fed.Cir. 1995).  
As to claim 1, a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer-readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Manual of Patent Examining Procedure Section 2106. 

A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.  Subject Matter of Eligibility of Computer Readable Media, 1351 Official Gazette of the Patent Office 212 (Feb. 23, 2010).
See also CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed.Cir. 2011) and Digital Vending Services Intl. v. University of Phoenix Inc., 672 F.3d 1270 (Fed.Cir. 2012).
Claims 2-14 are rejected for incorporating the errors of the base claim by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lakehal-Ayat et al., U.S. Patent 10,467,482 B2 (2019).
As to claim 1, Lakehal-Ayat et al. discloses a system, comprising: 
at least one sensor (Column 4, Lines 34-49); 
at least one computer-readable medium storing computer-executable instructions (Column 4, Lines 43-49); 
at least one processor configured to communicate with the at least one sensor and to execute the computer executable instructions, the execution carrying out operations including: receiving, from the at least one sensor, sensor data associated with a surface along a path to be traveled by a vehicle (Column 4, Lines 34-49); 
using a surface classifier to determine a classification of the surface based on the sensor data (Column 6, Lines 3-36); 
determining, based on the classification of the surface, drivability properties of the surface (Column 7, Lines 46-52); 
planning, based on the drivability properties of the surface, a behavior of the vehicle when driving near the surface or on the surface (Column 7, Lines 41-45); and 
controlling the vehicle based on the planned behavior (Column 7, Lines 41-45).
As to claim 2, Lakehal-Ayat et al. discloses the system of claim 1, and further discloses wherein determining, based on the surface classification, drivability properties of the surface comprises: generating a surface map that includes at least one of: a list of geometric descriptions of the surface or a distribution of the drivability properties on the path of the vehicle (Column 6, Lines 20-36).
As to claim 3, Lakehal-Ayat et al. discloses the system of claim 1, and further discloses wherein the surface classification includes a known surface, and wherein determining, based on the surface classification, drivability properties of the surface comprises: obtaining, from a database, the drivability properties associated with the known surface (Column 3, Lines 55-67).
As to claim 9, Lakehal-Ayat et al. discloses the system of claim 1, and further discloses wherein the surface classifier receives, from the at least one sensor, sensor measurements performed when the vehicle drives over the surface (Column 4, Lines 46-67).
As to claim 10, Lakehal-Ayat et al. discloses the system of claim 9?, and further discloses wherein the surface classification is a known surface classification, and wherein the operations further comprise: updating, based on the sensor measurements, a classifier associated with the surface classification (Column 6, Lines 3-19).
As to claim 11, Lakehal-Ayat et al. discloses the system of claim 9?, and further discloses wherein the surface classification is an unknown surface, and wherein the operations further comprise: adding the sensor measurements to a label associated with the unknown surface (Column 6, Lines 3-19).
As to claim 15, Lakehal-Ayat et al. discloses a method comprising: 
receiving, from at least one sensor of a vehicle, sensor data associated with a surface along a path to be traveled by a vehicle (Column 4, Lines 34-49);
using a surface classifier to determine a classification of the surface based on the sensor data (Column 6, Lines 3-36); 
determining, based on the classification of the surface, drivability properties of the surface (Column 7, Lines 46-52); 
planning, based on the drivability properties of the surface, a behavior of the vehicle when driving near the surface or on the surface (Column 7, Lines 41-45); and 
controlling the vehicle based on the planned behavior (Column 7, Lines 41-45).
As to claim 16, Lakehal-Ayat et al. discloses a non-transitory computer-readable storage medium comprising at least one program for execution by at least one processor of a first device, the at least one program including instructions which, when executed by the at least one processor, cause the first device to perform the method of claim 15 (Claim 15, Column 4, Lines 43-49).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666